Citation Nr: 1224622	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-26 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a right eye disability (to include keratitis and refractive error).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran served who served on active duty from August 1963 to August 1965.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the San Juan Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

1.  Any right eye refractive error, of itself, without superimposed pathology, is not a compensable disability.

2.  It is reasonably shown that glass shattering in his face in service caused injury to both of the Veteran's eyes; a VA physician has related his right eye keratitis sicca to such incident.  


CONCLUSION OF LAW

1.  Service connection for right eye refractive error, of itself, is not warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §  3.303(c) (2011).

2.  Service connection for right eye keratitis sicca (with any related loss of visual  acuity) is warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Regarding keratitis sicca, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter since any notice or duty to assist omission is harmless. 

Regarding refractive error, an August 2007 letter provided the Veteran VCAA-compliant notice.  It is not alleged that he is prejudiced by any notice error.

The Veteran's service treatment records (STRs) are associated with his claims file.  Identified postservice treatment records have been secured.  The Veteran has been afforded a VA examination.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence of record, to include both in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Refractive error of the eye, of itself (without superimposed pathology) is not a compensable disability.  38 C.F.R. § 3.303(c).

To establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran's STRs show that in August 1964 he received for left eye irritation with a reported history of glass being lodged in the eye two months previously.  No foreign bodies were seen in the left eye at that time.  A July 1965 STR notes left eye irritation since car glass shattered in the Veteran's face nine months previously.  An August 1965 STR notes continuing complaints pertaining to the left eye.  On June 1965 service separation examination no eye disability was noted.  

A January 1980 private clinical report noted a one year history of irritation involving the left eye.  Complaints in the left eye were also reported by the Veteran as reflected on records from VA emergency room treatment in March 1996 after he was struck with a fist the previous day.  The physical examination revealed a left eye hematoma and left eye lid laceration.  

A May 1999 VA general medical examination report notes a history of vision problems due to broken glass in 1999.  Examination of the eyes found refractive error.  A September 1999 VA outpatient treatment report notes complaints of swelling and a growth in the right upper eyelid of two months duration.  The examination at that time showed swelling and tenderness in the right eyelid and the impression was a hordeolum of the right eyelid.  An October 2000 VA outpatient treatment report included an assessment of decreased visual acuity and it was indicated that there was to be a consultation with the ophthalmology clinic (it does not appear that this consultation took place).  A January 2004 summary of more than 12 conditions for which the Veteran was receiving treatment at the San Juan VA medical center did not include an eye disability.  

Thereafter, a July 2006 VA outpatient ophthalmology report notes early senile cataracts, and the Veteran filed a claim for service connection for an eye disability in July 2007.  A February 2010 VA ophthalmologic report included an assessment of dry eyes and cataracts and a list of active medical problems contained on a March 2010 VA outpatient treatment report included dry eye syndrome.  

On VA examination in May 2011 it was noted that the Veteran's STRs were reviewed (and showed glass shattering in the Veteran's eyes).  Bilateral keratitis sicca was diagnosed.  The examiner opined that this condition was most likely caused by or a result of trauma to both eyes during active duty.  The examiner explained that keratitis sicca can occur as a result of trauma to the cornea, such as due to scratching from shattered glass, and that keratitis without trauma is far more common with aging females than males. 

The Veteran has indicated that he seeks service connection for right eye disability including both keratitis and refractive error.  See VA Form 1-646, dated in March 2012.   

The RO has granted service connection for left eye keratitis sicca, but denied service connection for keratitis sicca on the right on the basis that while a left eye injury was specifically documented in service, a right eye injury was not.  Notably, the left eye injury is described in historical context (as an injury occurring due to car glass shattering 2 months prior), with immediate post-injury treatment records unavailable.  Consequently, although a right eye injury was not specifically noted, it is reasonable to assume, with resolution of reasonable doubt in the Veteran's favor (as the Veteran's representative urges in June 2012 written argument) that the glass-shattering event in service caused some injury to both eyes (albeit to a lesser degree on the right, as long term follow-up was not required).  

Given the positive May 2011 medical opinion; the fact that the STRs do document treatment following the shattering of glass during service; and the not incredible, lay observable history reported by the Veteran of continuity of right eye symptoms since service, the Board finds that the evidence reasonably supports a finding that right eye keratitis sicca resulted from the same etiological factor to which his left service connected left eye pathology has been attributed.  The Board notes that neither the absence of right eye pathology being noted later in service, nor the absence of notations of right eye complaints during the intervening postservice years before keratitis sicca was diagnosed, are fatal to the Veteran's claim.  A VA medical professional (whose expertise the Board has no reason to question) reviewed the record, and despite the absence of earlier documentation of right eye keratitis sicca has attributed such disability to the reasonably demonstrated injury in service.  Accordingly, service connection for right eye keratitis sicca (with any related loss of visual acuity-as keratitis is rated based on such loss; (see 38 C.F.R. § 4.79) is warranted.  

As is noted above, refractive error, of itself, without superimposed pathology is not a compensable disability.  See 38 C.F.R. 3.303(c).  Consequently, while any visual loss due to the superimposed pathology of keratitis sicca in encompassed by the award of service connection for the keratitis sicca, service connection for any right eye refractive error that is not attributed to keratitis sicca must be denied as a matter of law.  See 38 C.F.R. § 3.303(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

ORDER

Service connection for right eye keratitis sicca (with any related loss of visual acuity) is granted. 

Service connection for any right eye refractive error that is not a manifestation of keratitis sicca is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


